Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 5-7, filed 06/08/2021, with has been fully considered.
Objections of claims 1-10 has been withdrawn.
The amendments of claims 1, 2 and 10 have been entered and the rejection under 35 USC 112 of these claims has been withdrawn. 
with respect to the rejection(s) of claim(s) 1-3 and 9 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of US Pat Pub No. 20180085058 granted to Chakravarthi et al. for claims 1-2, 5, 7-9. Claims 3-4 and 11 are now rejected under Chakravarthi in view of US Pat Pub No. 20170150891 granted to Tsuchimoto et al.; Claims 6 and 10 are now rejected over Chakravarthi in view of US Pat Pub No. 20120029320 granted to Watson et al. See details below.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 5, 7-9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US Pat Pub No. 20180085058 granted to Chakravarthi et al. (hereinafter “Chakravarthi”).
Regarding claim 1, Chakravarthi a system for detecting vital physiological parameters of a subject (e.g. abstract, para 0008), comprising support means configured to be associated with said subject (e.g. para 0008, wristband, fig. 1A)  and are connected to acquisition means configured to acquire synchronously an ECG signal and a PPG signal of said subject (e.g. figs 8 and 9, collecting ECG and PPG), and processing means which are connected to said acquisition means (e.g. processor, fig. 3A), said processing means comprising a systolic and diastolic arterial pressure module configured to calculate a vital physiological parameter related to systolic and diastolic arterial pressure (e.g. para 0034, figs 2B-C), and [optionally] a transceiver means configured to transmit said vital physiological parameter (e.g. fig. 3a, para 0040, communication system 318) toward at least one telematic device (e.g. para 0040, external device).  

Regarding claim 2, Chakravarthi discloses the system according to claim 1, characterized in that said support means are shaped to allow said subject to place parts of the body, arranged symmetrically with respect to a cardiac axis, on said support means (e.g. fig. 1, para 0008, wristband to fit wrist, will have an axis).  

Regarding claim 5, Chakravarthi discloses the system according to claim 1, characterized in that said processing means comprise a cardiac module which is configured to calculate a vital physiological parameter related to the heart rate (e.g. para 0022).  


Regarding claim 7, Chakravarthi discloses the system according to claim 1, characterized in that said processing means comprise a thermal module configured to calculate a vital physiological parameter related to body temperature (e.g. para 00009, temperature sensor).  

Regarding claim 8, Chakravarthi discloses the system according to claim 1, characterized in that said processing means comprise an arterial oxygenation module which is configured to calculate a vital physiological parameter related to arterial oxygenation (e.g. para 0033).  

Regarding claim 9, Chakravarthi discloses a method for detecting the vital physiological parameters of a subject (e.g. para 0034, 00008), comprising the steps of: - acquiring synchronously an ECG signal and a PPG signal of said subject (e.g. figs 8 and 9, collecting ECG and PPG) by way of acquisition means (e.g. para 0008, wristband, fig. 1A); - calculating a vital physiological parameter related to systolic and diastolic arterial pressure by means of a systolic and diastolic arterial pressure module (e.g. para 0034, figs 2B-C); - transmitting said vital physiological parameter related to systolic and diastolic arterial pressure toward a telematic .  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 3-4 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Chakravarthi in view of US Pat Pub No. 20170150891 granted to Tsuchimoto et al. (hereinafter “Tsuchimoto”).
Regarding claim 3, Chakravarthi discloses the system according to claim 1, but fails to disclose characterized in that said acquisition means comprise at least one electrocardiac acquisition card which is adapted to acquire said ECG signal of said subject.  
Tsuchimoto teaches a similar device having means to receive electrocardiac signal of a user having the shape of a card to capture biosignal of a user (e.g. fig. 1, paras 0015-0016) and to acquire ECG signal of the subject (e.g. para 0006, 0044, fig 3). This allows the measuring device to be small and highly portable which would provide the predictable result of increasing convenience (e.g. para 0015). Therefore, It would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of Chakravarthi with the teachings of Tsuchimoto to provide a card-type measuring device that would allow the measuring device to be thinner and smaller to provide the predictable result of increasing convenience. 
Regarding claim 4, Chakravarthi discloses the system according to claim 1, but fails to disclose characterized in that said acquisition means comprise at least one photoplethysmographic card  which is adapted to acquire said PPG signal of said subject.  
Tsuchimoto teaches a similar device having means to receive electrocardiac signal of a user having the shape of a card to capture biosignal of a user (e.g. fig. 1, paras 0015-0016) and to acquire PPG signal of the subject (e.g. para 0062, fig 3). This allows the measuring device to 

Regarding claim 11, Chakravarthi discloses the system according to claim 2, characterized in that said acquisition means comprise at least one electrocardiac acquisition card which is adapted to acquire said ECG signal of said subject.   
Tsuchimoto teaches a similar device having means to receive electrocardiac signal of a user having the shape of a card to capture biosignal of a user (e.g. fig. 1, paras 0015-0016) and to acquire ECG signal of the subject (e.g. para 0006, 0044, fig 3). This allows the measuring device to be small and highly portable which would provide the predictable result of increasing convenience (e.g. para 0015). Therefore, It would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of Chakravarthi with the teachings of Tsuchimoto to provide a card-type measuring device that would allow the measuring device to be thinner and smaller to provide the predictable result of increasing convenience. 

Claims 6 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Chakravarthi in view of US Pat Pub No. 20120029320 granted to Watson et al. (hereinafter “Watson”).
Regarding claim 6, Chakravarthi discloses the system according to claim 1, but fails to disclose characterized in that said processing means comprise a respiration module configured to calculate a vital physiological parameter related to the breathing rate.  Watson teaches a similar device having means to calculate a vital physiological parameter related to the breathing rate (e.g. para 0105). This would allow improving PPG signal by capturing the patient’s breathing and posture which improves the accuracy of the PPG reading. Therefore, It would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of Chakravarthi with the teachings of Watson to provide monitoring the patients breathing in order to provide the predictable result of improving the accuracy of the PPG reading. 

Regarding claim 10, Chakravarthi discloses the method according to claim 9, characterized in that it further comprises the steps of: - calculating a vital physiological parameter related to heart rate by means of a cardiac module (e.g. para 0022); -; - calculating a vital physiological parameter related to body temperature by means of a thermal module (e.g. para 00009, temperature sensor); - calculating a vital physiological parameter related to arterial oxygenation by means of an arterial oxygenation module (e.g. para 0033); but fails to disclose  
calculating a vital physiological parameter related to breathing rate by means of a respiration module. Watson teaches a similar device having means to calculate a vital physiological parameter related to the breathing rate (e.g. para 0105). This would allow improving PPG signal by capturing the patient’s breathing and posture which improves the accuracy of the PPG reading. Therefore, It would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of Chakravarthi with the teachings of Watson to .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANA SAHAND whose telephone number is (571)272-6842.  The examiner can normally be reached on M-Th 8:30 am -5:30 pm; F 9 am-3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SANA SAHAND/Examiner, Art Unit 3792                                                                                                                                                                                                        
/REX R HOLMES/Primary Examiner, Art Unit 3792